DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are currently pending.
Claims 1 and 7 have been amended.
Status of Amendment
The amendment filed on 09/19/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 17 June 2022
All the 112(a) and 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s Amendment. However, new 112(a) rejection has been set forth below in view of Applicant’s new amendment.
All the 103 rejections from the previous Office Action are withdrawn in view of Applicant’s Amendment. However, new ground(s) of Rejection is presented below in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7, claims 1 and 7 requires “fixedly mounting the primary solar panel to a stationary supporting structure that is in a fixed position”. However, the original disclosure of the instant Application does not provide support for this new limitation of the claims. The original specification merely discloses the primary solar panel being positioned on the support structure at a fixed angle (see page 8 of the instant specification), but does not disclose the supporting structure being stationary and being in a fixed position”. Therefore, claims 1 and 7 are rejected for containing new matter. Claims 2-6 are rejected for being dependent from claim 1 and claim 8 is rejected for being dependent from claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., CN 108449036 A (original document and English translation attached, for citations please refer to the English translation) in view of Wildes et al., U.S. Publication No. 2014/0014158 A1.
	Regarding claim 1 and 7, Zhu et al. teaches a method for collecting solar radiation comprising the steps of:
	Providing a primary solar panel (6; Fig.1) having a top planar surface, said primary solar panel configured to collect solar radiation;
	Fixedly mounting the primary solar panel to a fixed base plate (1; Fig.1) corresponding to the claimed “stationary supporting structure” that is in a fixed position (see the last paragraph of page 2 of English translation);
	Providing an auxiliary solar panel (8; Fig.1) configured to collect solar radiation, said auxiliary solar panel having a top planar surface;
	Adjustably mounting the auxiliary solar panel 8 to the primary solar panel 6 so that said auxiliary solar panel is pivotally adjustable to be disposed at a desired angle with respect to said primary solar panel (see Fig.1 and Fig.2, see page 2), so that said top planar surface of said primary solar panel and said top planar surface of said auxiliary panel are oriented in two separate planes (see Fig.1 and Fig.2);
	Positioning the auxiliary solar panel 8 at a desired angle with respect to the primary solar panel 6; and
	Electrically connecting the auxiliary solar panel to the primary solar panel (page 3, para.02).
Zhu does not specifically teach positioning the primary solar panel generally horizontal along an east-west axis.
However, Wildes et al. teaches a support assembly for supporting one or more photovoltaic modules (102; Fig.1-3) on a support surface (abstract). Wildes teaches that the rectangular shaped PV modules 102 are oriented in a landscape orientation, that is, with the longest axis of the PV module 102 extending in a lateral or side to side direction which in the east-west direction. Wildes further teaches the PV modules can alternatively be oriented in a portrait orientation, that is, with the longest axis of the PV modules 102 extending in a forward-rearward direction which is typically the south-north direction [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to position the primary solar panel of Zhu in a landscape orientation (horizontally) along an east-west axis, because choosing from a finite number of identified, predictable orientations, with a reasonable expectation of success would have been obvious to try and supports a prima facie obviousness determination (MPEP 2143, I, Part E).
 Zhu further teaches the step of electrically connecting the primary solar panel 6 to an electrical storage device (9; Fig.1) as required by claims 4 and 7.
 Regarding claims 6 and 8, Zhu further teaches the step of positioning the auxiliary solar panel 8 at an outer edge of the primary solar panel 6.
Claim(s) 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., CN 108449036 A in view of Wildes et al., U.S. Publication No. 2014/0014158 A1 as applied to claim 1 above, and further in view of Chuang et al., U.S. Publication No. 2010/0236164 A1.
Regarding claims 2, 3, and 5, modified Zhu teaches all the claimed limitations as set forth above, but does not specifically teach electrically connecting the primary solar panel to a power grid (as required by claim 2), electrically connecting the primary solar panel to a load (as required by claim 3), and electrically connecting the primary solar panel to a power grid through an electrical storage device (as required by claim 5).
However, Chuang et al. teaches a photovoltaic system comprising a plurality of solar cell modules (20; Fig.2) electrically connected to each other [0028], wherein the solar cell module is connected to a city’s power grid [0026], wherein the solar cell module is electrically connected to an energy storing system (290; Fig.2), which includes a battery, a charger and/or a discharger, wherein the solar cell module is connected to a load (300; Fig.2) through a DC/DC transformer 211, inverter 212 and an AC terminal 213 [0028].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to electrically connect the solar panels of modified Martinez, consume the generated electrical energy by a load, store in an electrical storage device, and/or contribute the excess amount to the power grid in the same manner as taught by Chuang [0026-0028].  

Response to Arguments
Applicant’s arguments, see Remarks, filed on 09/19/2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The Rejections over Martinez have been withdrawn. However, new grounds of rejection has been set forth above over Zhu. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726